Citation Nr: 1027224	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred on September 15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1974 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Medical Center (MC) in Wichita, Kansas.  

The Board notes that the Veteran has submitted a notice of 
disagreement (NOD) from determinations in a May 2009 rating 
decision by the Wichita, Kansas, Department of Veterans Affairs 
Regional Office.  It appears from the Veteran's claims folder 
that the RO has acknowledged that NOD and the case is in the 
Post-Decision Review Process at that office.  See RO letter to 
Veteran, dated August 25, 2009.  Jurisdiction over these matters 
remains with that office until an appeal is perfected.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that in a May 2008 VA Form 9 the 
Veteran expressed his desire for a Board hearing in Washington, 
DC.  In correspondence dated in January 2010 the Veteran's 
service representative reported that he was unable to travel and 
requested that he be provided a video conference hearing.  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
video conference hearing with a Veterans 
Law Judge as soon as practicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


